Title: To Thomas Jefferson from Robert Crew, 22 February 1793
From: Crew, Robert
To: Jefferson, Thomas



Sir
London Feby 22d 1793

I take the liberty of enclosing for you the morning chronicle for this day; it contains a motion by Mr. Gray for an address to the King against the War with France, which paper may be acceptable to you, should the subject it contains not have reached you before.
In order the better to enable me to serve my friends, and that neither their interest nor my own may suffer should business at any time cause  me to be absent from London, I have given Mr. Thos. Allport of this City a concern in my business, and formed a copartnership with him which commenced the 1st. of last month. I shall think myself very much favoured should you at any time give us your commands.
This government offer 7/ ⅌ bus. for American Wheat that may touch in England for orders, in order to prevent the French from being supplied. At the same time British Wheat is only 5/10 ⅌ bus. I am, with the greatest Respect Sir Your most Obedt Servt

Robt Crew

